                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES - GENERAL
                                                                                                        Page 1 of 1
              CR 14-436-DMG
Case No.                                                                                Date       June 3, 2021
              CV 19-1695-DMG 

Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
Interpreter     N/A
               Kane Tien                           Not Reported                                   Not Present
               Deputy Clerk                        Court Reporter                         Assistant U.S. Attorney

U.S.A. v. Defendant(s):                  Present    Cust.   Bond    Attorneys for Defendant(s):      Present    Appt.   Ret.
Yair Shoshani                              Not                      Victor Sherman                    Not


   Proceedings: [IN CHAMBERS] ORDER TO SHOW CAUSE

           On March 7, 2019, Petitioner filed a motion to vacate, set aside, or correct sentence pursuant to
   28 U.S.C. section 2255. [CR Doc. # 197.] Upon stipulation, proceedings in this case were stayed for
   approximately two years. [See CR Doc. ## 203, 209.] Pursuant to a briefing schedule set by the Court,
   the Government’s opposition to Petitioner’s section 2255 motion was due by April 2, 2021, and
   Petitioner’s reply was due by May 7, 2021 [CR Doc. # 209].

          To date, no opposition has been filed. Accordingly, the Government is hereby ORDERED TO
   SHOW CAUSE by no later than June 17, 2021 why the relief requested by Petitioner should not be
   granted based on the Government’s lack of opposition.

              IT IS SO ORDERED.




    CR-11                             CRIMINAL MINUTES - GENERAL                         Initials of Deputy Clerk KT
